Citation Nr: 1042133	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left lung disorder, 
to include as secondary to service-connected history of rheumatic 
fever with myocarditis.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected history of rheumatic 
fever with myocarditis.  

3.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected history of 
rheumatic fever with myocarditis.  

4.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected major depressive 
disorder.  

5.  Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease, to include 
as secondary to service-connected major depressive disorder.  

6.  Entitlement to an effective date prior to July 11, 2005, for 
a 60 percent rating for history of rheumatic fever with 
myocarditis.  

7.  Entitlement to a rating greater than 60 percent for history 
of rheumatic fever with myocarditis prior to June 12, 2008.  

8.  Entitlement to an initial rating greater than 50 percent for 
major depressive disorder.  

9.  Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.  

10.  Entitlement to a certificate of eligibility for assistance 
in acquiring a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 
1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The issues concerning entitlement to service connection for a 
left lung disorder, for hypertension, and for erectile 
dysfunction are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran's obstructive 
sleep apnea is not due to military service, and that it is not 
due to or aggravated by a service-connected disability.  

2.  The medical evidence shows that the Veteran does not have a 
gastrointestinal disorder, including gastroesophageal reflux 
disease.  

3.  The medical evidence shows that the Veteran's service-
connected history of rheumatic fever with myocarditis was 
manifested by an ejection fraction greater than 30 percent, a 
METs workload of 5.5, and occasional episodes of congestive heart 
failure.  

4.  The medical evidence of record shows that the Veteran's 
service-connected major depressive disorder is manifested 
throughout the appeal period by sleep impairment, social 
withdrawal, a restricted affect, irritability, memory impairment, 
mildly impaired judgment and insight, decreased motivation, and 
slight depression.  

5.  The Veteran's claim for an increased rating for history of 
rheumatic fever with myocarditis was received with private 
treatment records on July 11, 2005.  

6.  The medical evidence show that the criteria for a 60 percent 
rating for history of rheumatic fever with myocarditis were met 
on May 29, 2005.  

7.  The Veteran's service-connected disabilities are: Residuals 
of rheumatic fever with myocarditis, to include coronary artery 
disease, status post-coronary artery bypass, status post-
implantation of an automatic implantable 
cardioverter/defibrillator, with congestive heart failure, rated 
60 percent prior to June 12, 2008, and 100 percent beginning June 
12, 2008; and major depressive disorder, rated 50 percent; he has 
also been assigned a total disability rating based on individual 
unemployability (TDIU) beginning November 7, 2006.

8.  The Veteran's service-connected disabilities do not result in 
permanent and total disability compensation due to the loss, or 
loss of use, of both lower extremities; blindness in both eyes 
plus the anatomical loss, or loss of use, of one lower extremity; 
loss, or loss of use, of one lower extremity together with 
residuals of organic disease or injury which affect functions of 
balance and/or propulsion so as to prevent locomotion without 
assistive device; or the loss, or loss of use, of one lower 
extremity together with the loss, or loss of use, of one upper 
extremity such as to affect function of balance or propulsion so 
as to preclude locomotion without assistive devices.  

9.  The Veteran's service-connected disabilities do not include 
blindness in both eyes, or the anatomical loss, or loss of use, 
of both hands.  


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by 
military service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  A gastrointestinal disorder, including gastroesophageal 
reflux disease, was not incurred in or aggravated by military 
service, nor is it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria are met for an effective date of May 29, 2005, 
for a 60 percent rating for history of rheumatic fever with 
myocarditis.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2010).

4.  The criteria are not met for a rating greater than 60 percent 
for history of rheumatic fever with myocarditis prior to June 12, 
2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7000 (2010).  

5.  The criteria are not met for an initial rating greater than 
50 percent for major depressive disorder.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2010).  

6.  The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing are not 
met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2010).  

7.  The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring a special home adaptation grant are 
not met.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Letters dated in October 2005, February 2007, March 2007, July 
2007, November 2007, and April 2009, prior to initial 
adjudication regarding each issue, satisfied the duty to notify 
provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 
20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The duty to assist the Veteran has also been satisfied in this 
case. The RO has obtained the Veteran's service treatment 
records, as well as his identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
for his heart and psychiatric disabilities, the Veteran has been 
afforded three VA compensation examinations to determine the 
severity of his heart disability.  He was also afforded two 
examinations to determine the severity of his major depressive 
disorder.  Each of the examinations was based upon examination of 
the Veteran and a review of his claims file.  The Board therefore 
concludes that the VA compensation examinations are adequate for 
evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

The Veteran was not afforded a VA examination concerning his 
claim for service connection for obstructive sleep apnea because 
unfavorable opinions from two private physician are of record.  
As those opinions were based on examination of the Veteran and on 
the examiners' knowledge of the Veteran's service-connected 
disabilities, the Board finds that the opinions are adequate for 
rating purposes.  In addition, no examination or opinion 
regarding the etiology of a gastrointestinal disorder, to include 
gastroesophageal reflux disease, is warranted because the 
evidence does not show that the Veteran has a diagnosed 
gastrointestinal disorder.  Therefore, a VA examination regarding 
those two claimed disorders is not necessary prior to final 
adjudication of a claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Finally, there is no sign in the record that additional 
evidence relevant to the issues being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability, but only that degree, 
over and above the degree of disability existing prior to the 
aggravation.  Id.  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the Navy from 
January 1959 to March 1962.  

Obstructive sleep apnea

The service treatment records, including the report of the 
Veteran's separation examination, are silent for any symptoms, 
clinical findings, or diagnosis related to sleep apnea.  

The post-service treatment records show that the Veteran 
underwent a sleep study in September 2007, with a follow-up study 
in October 2007.  A letter from a private physician in November 
2007 indicates that the Veteran's wife had requested a letter 
stating that the Veteran had obstructive sleep apnea (OSA) and 
that the disorder was "caused by a pre-existing condition."  
The examiner opined that the Veteran's OSA was not caused by a 
pre-existing condition.  Another private examiner wrote in 
November 2007, after discussing the Veteran's case with the other 
private examiner, and stated that they felt that the Veteran's 
sleep apnea was not likely related to his pre-existing 
myocarditis, apologizing for any previous miscommunication.  

The treatment records do not show that any examiner has 
attributed the Veteran's OSA to his military service or to any 
service-connected disability.  

As noted above, the Veteran has contended that his OSA is due to 
his service-connected heart disability.  However, as a layperson, 
he is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, OSA 
and heart disorders are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

Thus, in the absence of competent medical evidence showing that 
the Veteran's current obstructive sleep apnea is related in any 
way to his military service or to a service-connected disability, 
the preponderance of the evidence is against the Veteran's claim 
for service connection.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Gastrointestinal disorder, to include gastroesophageal reflux 
disease (GERD)

The Veteran has claimed service connection for GERD or other 
gastrointestinal disorder, as a direct service-connected 
disability or possibly secondary to a mental condition.  

The service treatment records, including the report of the 
Veteran's separation examination, are silent for any symptoms, 
clinical findings, or diagnosis related to a gastrointestinal 
disorder or GERD.  

The post-service treatment records show that, while examiners 
have noted the Veteran's complaint of constipation, no examiner 
has diagnosed GERD or any other gastrointestinal disorder.  A VA 
examiner who evaluated the Veteran in September 2009 in regard to 
his OSA noted that he did not have GERD.  Another examiner in 
November 2009 indicated that the Veteran denied any nausea, 
vomiting, diarrhea, constipation, black stools, red stools, 
ulcers, hemorrhoids, incontinence of stool, or weight loss.  
There simply is no medical evidence that the Veteran now has or 
has ever had a diagnosed gastrointestinal disorder.  

Although the Veteran has contended that he has a gastrointestinal 
disorder, possibly due to his service-connected psychiatric 
disability, as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding diagnosis and 
causation are not competent evidence.  Espiritu, 2 Vet. App. at 
495.  It is true that lay statements may be competent to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau, 492 F.3d 
1372; see also Buchanan, 451 F.3d 1331.  However, 
gastrointestinal disorders are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the United 
States Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Thus, in the absence of competent 
medical evidence showing that the Veteran currently has a 
gastrointestinal disorder, to include GERD, that is related to 
his military service or to a service-connected disability, the 
preponderance of the evidence is against the Veteran's claim for 
service connection.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49.  

Earlier effective date claim

Generally, the effective date of an evaluation and award of 
compensation for an increased evaluation is the later of the date 
of receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to the 
general rule applies where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-year 
period preceding the date of receipt of the claim for increased 
compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of 
when an increase in disability is factually ascertainable is 
based on the evidence in a veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

A rating decision in November 1966 granted service connection for 
history of rheumatic fever with myocarditis and assigned a 
noncompensable rating, effective August 16, 1966.  

In this case, the Veteran's formal claim for an increased rating 
for his service-connected heart disability was received by VA on 
July 11, 2005.  The record does not contain any document that was 
received prior to that date that can be construed as a claim for 
an increased rating.  See 38 C.F.R. §§ 3.155, 3.157 (2010).  
Therefore, July 11, 2005, is the date of receipt of the Veteran's 
claim for an increased rating for history of rheumatic fever with 
myocarditis.  

A rating decision in January 2006 initially denied an increased 
rating for the Veteran's heart disability.  However, following 
receipt of additional medical evidence, a rating decision in 
October 2006 increased the rating for residuals of rheumatic 
fever with myocarditis to 60 percent, effective from May 5, 2006.  
The Veteran disagreed with the effective date that was assigned 
for the 60 percent rating.  Subsequently, a rating decision in 
February 2007 assigned an effective date of July 11, 2005, for 
the 60 percent rating.  A VA Form 9 that was received from the 
Veteran's attorney in March 2007 acknowledged the assignment of 
the earlier effective date, but expressed confusion as to whether 
it was effectuated.  

Neither the Veteran nor his attorney has expressed satisfaction 
with the assigned effective date.  Therefore, the Veteran's 
appeal of that issue remains in effect.  

As noted above, the RO has assigned July 11, 2005, the date of 
receipt of the Veteran's claim for an increased rating, as the 
effective date for the 60 percent rating.  However, as set forth 
above, if it is factually ascertainable that the criteria for an 
increased rating were met up to one year prior to the date of 
receipt of the claim, that date should be assigned.  

The medical evidence the Veteran submitted with his increased 
rating claim all concerns treatment at a private emergency room 
on May 29, 2005.  The records show that the Veteran complained of 
shortness of breath, a dry cough, and bilateral lower extremity 
swelling.  Clinical and laboratory findings confirmed the 
presence of congestive heart failure, and a diagnosis of 
congestive heart failure was assigned.  

The criteria for rating the Veteran's heart disability will be 
discussed more fully below.  However, the episode of congestive 
heart failure in May 2005, in conjunction with the subsequent 
medical evidence, shows that the criteria for a 60 percent rating 
were met at the time of the May 2005 emergency room visit.  The 
Veteran has not submitted any medical evidence showing that the 
criteria for a 60 percent rating were met prior to that date.  
Because May 29, 2005, is within the one year period prior to the 
date of receipt of the Veteran's increased rating claim, the 
Board finds that it is factually ascertainable that the criteria 
for a 60 percent rating for residuals of rheumatic fever with 
myocarditis were met at that time.  

Therefore, May 29, 2005, is assigned as the effective date for 
the 60 percent rating for history of rheumatic fever with 
myocarditis. 

Greater ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 
(2010).  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
as with the service-connected heart disability, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  This involves a factual determination of the 
current severity of the disability.  Id. at 58.  Moreover, staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The current appeal concerning major depressive disorder is based 
on the assignment of an initial disability rating following the 
initial award of service connection.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Accordingly, evidence contemporaneous with 
the claim and the rating decision that granted service connection 
is most probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used to 
decide whether an original rating on appeal was erroneous."  Id. 
at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time.  Id.  

History of rheumatic fever with myocarditis

By a November 1966 rating decision, the RO granted service 
connection for a history of rheumatic fever with myocarditis, and 
a noncompensable evaluation was assigned, effective August 16, 
1966.  In July 2005, the Veteran submitted medical evidence that 
was construed as an informal claim for an increased evaluation 
for history of rheumatic fever with myocarditis.  A January 2006 
rating decision denied an increased rating for the disability.  
However, an October 2006 rating decision assigned a 60 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7000, 
effective May 5, 2006.  The Veteran appealed both the 60 percent 
rating, as well as the effective date assigned for the rating.  A 
rating decision in February 2007 assigned an effective date of 
July 11, 2005, for the 60 percent rating.  Subsequently, a rating 
decision in April 2010 recharacterized the service-connected 
disability to include coronary artery disease, status post-
coronary artery bypass, status post-implantation of an automatic 
implanted cardioverter/defibrillator (AICD), with congestive 
heart failure, and assigned a 100 percent rating, effective from 
June 12, 2008.  

The RO's assignment of an effective date of July 11, 2005, for 
the 60 percent rating is considered a full grant of that appealed 
issue; neither the Veteran nor his attorney has expressed 
disagreement with that date.  Therefore, the issue on appeal 
concerns entitlement to a rating greater than 60 percent prior to 
June 12, 2008.  

Diagnostic Code 6309 (rheumatic fever) of 38 C.F.R. § 4.88b 
provides for assignment of a 100 percent rating during active 
disease.  Thereafter, the disability is to be rated based on 
residuals under the appropriate system.  

A 10 percent rating is assigned for valvular heart disease, 
including rheumatic heart disease, where a workload of greater 
than seven metabolic equivalents (METs) results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous medication 
is required.  A 30 percent evaluation contemplates a workload of 
greater than five METs but not greater than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or with evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted where 
there has been more than one episode of congestive heart failure 
in the past year, where a workload of greater than three METs but 
not greater than five METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is warranted for chronic congestive heart 
failure, where a workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where there 
is left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000.  

1 MET is the energy cost of standing quietly at rest, and 
represents an oxygen uptake of 3.5 milliliters per kilogram of 
body weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2).  

Diagnostic Code 7011 is used for evaluating ventricular 
arrhythmias and provides that a 100 percent rating is to be 
assigned for an indefinite period from the date of 
hospitalization for initial evaluation and medical treatment for 
sustained ventricular arrhythmias, or following ventricular 
aneurysmectomy, or following insertion of an automatic 
implantable cardioverter/defibrillator (AICD).  The record shows 
that the rating for the Veteran's heart disability was increased 
to 100 percent, effective June 12, 2008, based primarily on the 
implantation of an AICD.  Therefore, the issue on appeal concerns 
entitlement to a rating for the disability greater than 
60 percent prior to June 12, 2008.  

A VA compensation examiner in December 2005 noted that a recent 
echocardiogram had shown findings of an ejection fraction of 35-
40 percent, severe pulmonary hypertension, mild mitral 
regurgitation, and moderate tricuspid regurgitation.  The Veteran 
reported to the VA examiner, however, that he had no current 
edema, paroxysmal nocturnal dyspnea, or orthopnea, but indicated 
that he did have occasional dyspnea on exertion.  The Veteran 
stated that he could not walk a treadmill due to "bad feet," 
but said he thought he could walk up to half a mile, maybe 
farther if he walked slowly.  The examiner stated that there were 
no clinical signs of active congestive heart failure.  

A private examiner in April 2006 noted that the Veteran could 
walk less than one block and that he had symptoms at rest when 
recumbent at night.  The examiner indicated that the symptoms 
related to the combination of the Veteran's lung disease and 
underlying heart failure.  

The records shows that the Veteran underwent coronary artery 
bypass surgery in August 2006, with a preoperative ejection 
fraction of 20-25 percent.  His ejection fraction was measured on 
echocardiogram in November 2006 at 45-50 percent, and a stress 
test in November 2006 yielded a workload of 5.5 METs.  The 
examiner in November 2006 noted that the Veteran continued to 
experience dyspnea on exertion, but the Veteran denied chest 
pain, paroxysmal nocturnal dyspnea, orthopnea, pedal edema, 
lightheadedness, or palpitations.  

On echocardiogram in August 2007, the Veteran's ejection fraction 
was 40 percent.  A private examiner noted at that time that the 
Veteran was not then clinically in either left or right heart 
failure.  Another examiner in August 2007 indicated that the 
Veteran had "known congestive heart failure with decreased left 
ventricular function."  That examiner noted that there was 
"exertional limiting [sic] shortness of breath."  

The Veteran was hospitalized for several days in March 2008 for 
treatment of acute bronchitis and congestive heart failure.  An 
electrocardiogram revealed sinus bradycardia, but was otherwise 
normal. 

In June 2008, an AICD was implanted.  The report of a VA 
compensation examination in November 2008 indicated that the 
Veteran had chronic congestive heart failure.  

Although the Veteran's ejection fraction was recorded as 20-25 
percent prior to his bypass surgery in August 2006, all other 
measurements during the appeal period showed it to be above 30 
percent.  Because the Veteran's ejection fraction has been shown 
to be greater than 30 percent for all but a brief period prior to 
his bypass surgery, the Board finds that a 100 percent rating is 
not warranted on that basis prior to June 12, 2008.  

Moreover, the only recorded workload measurement, in conjunction 
with a November 2006 stress test, was 5.5 METs.  Although the 
Veteran was treated throughout the appeal period with medication 
for congestive heart failure, several examiners noted that he had 
no clinical signs of heart failure, indicating that the heart 
failure was under satisfactory control.  His heart failure was 
not characterized as "chronic" until November 2008, after the 
100 percent rating had been assigned. 

Therefore, the Board finds that, prior to June 12, 2008, the 
Veteran's reported symptoms, ejection fraction, and METs workload 
were consistent with not more than a 60 percent rating under 
Diagnostic Code 7000.  Moreover, the criteria for 60 percent and 
100 percent ratings under Diagnostic Code 7005 (arteriosclerotic 
heart disease/coronary artery disease) are identical to those 
under Diagnostic Code 7000, so a higher rating is also not 
warranted on that basis.

In addition, in light of the June 2008 implantation of an AICD, 
the Board has also considered rating the disability under 
Diagnostic Code 7016 (sustained ventricular arrhythmias).  
However, prior to June 12, 2008, the evidence does not show that 
the Veteran was hospitalized for evaluation and treatment of 
sustained ventricular arrhythmias, as required for a 100 percent 
rating under Diagnostic Code 7016.  Therefore, a rating greater 
than 60 percent is not warranted on that basis either.  

Accordingly, considering the Veteran's symptoms and clinical 
findings, and the reported ejection fraction and METs workload 
for the period prior to June 12, 2008, the criteria for a rating 
greater than 60 percent were not met under any appropriate 
diagnostic code.  

Thus, a rating greater than 60 percent for history of rheumatic 
fever with myocarditis prior to June 12, 2008, is not warranted.  
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Major depressive disorder

Service connection for major depressive disorder was granted by a 
November 2008 rating decision and a 50 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective 
June 14, 2007.  The Veteran did not disagree with the assigned 
effective date for the disability.  

Depression is evaluated under Diagnostic Code 9434, which refers 
to the General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130.  

The Formula provides that occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, is assigned a 50 percent rating.  

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, merits a 100 percent 
rating.  38 C.F.R. § 4.130.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  For example, a GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends or 
having conflicts with peers or co-workers).  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social, occupational, or social functioning (e.g., no friends, 
unable to keep a job).  While a GAF score is highly probative as 
it relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the rating 
criteria for mental disorders, the GAF scores assigned in a case 
are not dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 
4.126(a).  

A September 2007 letter from a private physician states that the 
Veteran had been treated for depression since May 2007.  The 
Veteran's wife indicated that he became depressed shortly after 
his bypass surgery in August 2006.  Both that examiner and a VA 
nurse practitioner noted that the Veteran's wife thought he might 
still be slightly depressed.  Neither examiner noted any 
pertinent abnormal clinical findings.  

The Veteran reported to a VA psychiatric compensation examiner in 
October 2008 that he kept to himself more since his bypass 
surgery.  The Veteran stated that his activities included reading 
and doing the laundry; he indicated that he also would help out a 
neighbor by doing the neighbor's laundry as well.  He reported 
having increased apathy, hopelessness, irritability, social 
withdrawal, poor energy, decreased concentration, and lack of 
concern for self.  The Veteran stated that it had been very 
difficult for him to be forced to retire and because of his 
health conditions.  In addition, he indicated that he had had 
suicidal ideation during the past two years, but without a plan 
or intent.  On examination, the Veteran was casually dressed, his 
speech was impoverished and slow, and his attitude was 
cooperative, but apathetic.  His affect was flat and his mood was 
dysphoric.  The Veteran was completely oriented, but showed a 
poverty of thought and ideas.  There were no delusions or 
hallucinations.  The Veteran's judgment and insight were good.  
There was no evidence of obsessive or ritualistic behavior or 
panic attacks.  Impulse control was noted to be fair.  Memory was 
mildly impaired.  The Veteran reportedly had no problem with 
household chores, toileting, shopping, self-feeding, traveling, 
or driving.  He indicated he had moderate problems with grooming, 
bathing, and dressing; his wife stated that his appearance was 
increasingly disheveled due to feelings of apathy.  The examiner 
diagnosed major depressive disorder and characterized the level 
of impairment as moderate.  A GAF score of 50 was listed.  

A VA psychologist examined the Veteran in January 2010 and wrote 
that he had been experiencing increasing difficulty coping with 
limitations in his physical functioning; the Veteran reported 
that he preferred to withdraw from many social and leisure 
activities.  On examination, the Veteran was alert, oriented, and 
openly responsive.  He appeared to be practicing good hygiene.  
His affect was flat and his mood was slightly depressed.  The 
Veteran denied having hallucinations and there was no evidence of 
psychosis.  He reported having significant feelings of 
hopelessness nearly every day, as well as a disturbed sleeping 
pattern, getting only 5-6 hours' sleep each night.  He denied 
having nightmares.  The Veteran described decreased motivation 
and difficulties with concentration.  He preferred to withdraw 
from social interactions and to remain isolated.  The examiner 
assigned a GAF score of 55.  

VA therapists and a psychiatrist reported similar symptoms in 
February to June 2010, noting the Veteran's report of some 
improvement in his mood following a change in his medication.  It 
was noted that there was no suicidal ideation.  The examiners 
continued to assign GAF scores ranging from 55 to 58.  

The record shows that, throughout the appeal period, the Veteran 
has complained that he was slightly depressed.  He also reported 
feelings of apathy, hopelessness, and irritability, and 
complained of social withdrawal, difficulty sleeping, poor 
energy, and decreased concentration.  Examiners have noted that 
the Veteran was completely oriented, but showed a poverty of 
thought and ideas.  There was no evidence of delusions, 
hallucinations, obsessive or ritualistic behavior, or panic 
attacks.  The Veteran's impulse control was noted to be fair, and 
his memory was mildly impaired.  Judgment and insight were good.  
These symptoms and signs are among the manifestations provided 
for a 50 percent rating under the General Rating Formula, and 
also as contemplated by a GAF score from 50-60.  

Only the Veteran's reported suicidal ideation is among the 
manifestations listed for a 70 percent rating.  However, in 
discussing the Veteran's suicidal ideation, the examiners have 
indicated that, although he reported he had thoughts of suicide, 
he had no intent or plan, and knew he could not do it.  Some 
examiners stated that he had no suicidal ideation.  Moreover, no 
examiner has characterized the overall severity of the impairment 
due to the service-connected psychiatric disability as more than 
moderate.  

Therefore, the Board finds that the criteria have not been met 
for a rating greater than 50 percent for major depressive 
disorder at any time during the appeal period.  The Board has 
considered assignment of staged ratings.  But because the 
manifestations of the Veteran's major depressive disorder have 
not exceeded the criteria for the currently assigned 50 percent 
rating at any time during the appeal period, staged ratings are 
not warranted.  

Thus, an initial rating greater than 50 percent for major 
depressive disorder is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular ratings

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the disability picture due to the Veteran's 
heart disability prior to June 12, 2008, was not so unusual or 
exceptional in nature as to render the 60 percent rating 
inadequate.  The Board finds that the criteria for rating 
valvular heart disease specifically contemplate the level of 
impairment caused by the Veteran's service-connected history of 
rheumatic fever with myocarditis.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  The Veteran's service-connected heart 
disability was productive of an ejection fraction greater than 30 
percent, except just prior to his bypass surgery, by a measured 
METs workload of 5.5, and by only occasional episodes of 
congestive heart failure.  When comparing this disability picture 
with the objective findings and symptoms contemplated by the 
Rating Schedule, the Board finds that they are congruent with the 
disability picture represented by a 60 percent disability rating.  
A rating in excess of 60 percent is provided for certain 
manifestations of valvular heart disease, but the medical 
evidence demonstrates that those manifestations are not present 
in this case.  The criteria for a 60 percent rating reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.104, Diagnostic Code 7000; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

In addition, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to render 
the disability rating for major depressive disorder inadequate.  
The Veteran's major depressive disorder was evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9434, the criteria of which 
are found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  As noted above, the 
Veteran's major depressive disorder is manifested by sleep 
impairment, social withdrawal, a restricted affect, irritability, 
memory impairment, mildly impaired judgment and insight, 
decreased motivation, and slight depression.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the disabilities rating for his 
major depressive disorder.  A rating in excess of the currently 
assigned rating is provided for certain manifestations of the 
disability, but the medical evidence reflects that those 
manifestations are not present in this case; as discussed above, 
examiners have minimized the effect of the Veteran's reported 
suicidal ideation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  
The criteria for a 50 percent rating for the Veteran's major 
depressive disorder more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluation is adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see 
also 38 C.F.R. § 4.130, Diagnostic Code 9434.  

The Board also notes that the RO assigned a total disability 
rating based on individual unemployability, effective November 7, 
2006, based on extraschedular considerations.  Therefore, 
beginning November 7, 2006, extraschedular factors have already 
been considered in evaluating the Veteran's service-connected 
disabilities.  

Thus, based on the evidence of record, the Board finds that the 
disability picture of the Veteran's heart and psychiatric 
disabilities cannot be characterized as an exceptional case so as 
to render the schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration is 
not met and, consequently, the Board finds that the Veteran is 
not entitled to a referral for extraschedular ratings.  Thun, 22 
Vet. App. at 115.  

Specially adapted housing and special home adaptation grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) The 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (B) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (C) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(D) The loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  See 38 C.F.R. § 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted under 38 
U.S.C.A. § 2101(b) where the Veteran is not entitled to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  

In the June 2008 notice of disagreement, the Veteran's attorney 
stated that the Veteran's records "indicate his myocarditis has 
confined him to a wheelchair for all practical purposes.  This is 
the functional equivalent of the loss of use of both lower 
extremities such as to preclude locomotion without the aid of a 
wheelchair."  

However, a VA compensation examiner in November 2008 noted that 
the Veteran appeared in no acute distress, but became 
"noticeably winded on walking to [the] exam room."  The Veteran 
also reported to that examiner that he could not climb stairs or 
sweep the floor.  

A private physician wrote in February 2009 that the Veteran could 
walk less than one block.

A VA examiner wrote in March 2009 that the Veteran had no routine 
exercise program, and the examiner "encouraged him to begin 
one."  Another VA examiner in January 2010 noted that the 
Veteran's current activities included reading, gardening, and 
helping his wife with the laundry.  In February 2010, a VA 
examiner indicated that the Veteran was encouraged to walk and to 
lose weight.  A VA compensation examiner in March 2010 (the same 
examiner who examined the Veteran in November 2008) noted that 
the Veteran was "fatigued appearing, [short of breath] walking 
to [the] exam room" and was "unable to walk farther than a 
block."  

A VA physical therapist stated in January 2010 that the Veteran 
walked 3300 feet in the hallway without assistive device.

A private social worker in May 2010 commented that the Veteran 
was able to leave home without assistance.  

Another VA compensation examiner stated in June 2010 that the 
Veteran reported moderate limitation in various activities of 
daily living, including household chores, shopping, participating 
in exercise, and participating in recreational activities.  A VA 
counselor wrote in March 2010 that the Veteran's primary care 
provider would assist him in a referral to Disabled American 
Veterans as a possible driving volunteer.  The same counselor 
stated in June 2010 wrote that the Veteran "is able to be 
outside, does mowing for himself and others, and is caring for at 
least two gardens.  He is out of the house more with these 
activities."  Finally, a VA nurse in June 2010 noted the 
Veteran's own report that he was not confined "mostly" to a 
wheelchair.  

No examiner has indicated that the Veteran is confined to a 
wheelchair.  The Board recognizes that the above medical evidence 
provides inconsistent data as to exactly how far the Veteran can 
walk.  However, the medical evidence clearly demonstrates that he 
is able to walk some distance unaided.  The Board finds, 
therefore, that the Veteran has not lost the use of his lower 
extremities, either effectively or in fact, so as to "preclude 
locomotion," due to his service-connected disabilities.  

The evidence also does not show - and the Veteran has not 
contended - that he is blind in both eyes or that he has lost 
the use of either upper extremity.  

In light of the overwhelming evidence to the contrary, including 
the Veteran's own statements to examiners, the Board finds that 
the Veteran's contention that he is confined to a wheelchair due 
to service-connected disability is not credible and is therefore 
accorded no probative weight.  

In the absence of evidence demonstrating that the Veteran has 
lost the use of either lower extremity or either upper extremity, 
or that he is blind in both eyes, the criteria are not met for a 
certificate of eligibility for assistance in acquiring specially 
adapted housing or for a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.  38 
U.S.C.A. §§ 2101(a), (b).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for obstructive sleep apnea, including 
gastroesophageal reflux disease, to include as secondary to 
service-connected history of rheumatic fever with myocarditis, is 
denied.  

Service connection for a gastrointestinal disorder, including 
gastroesophageal reflux disease, to include as secondary to 
service-connected major depressive disorder, is denied.  

An effective date of May 29, 2005, is assigned for a 60 percent 
rating for history of rheumatic fever with myocarditis.  The 
appeal of this issue is granted.  

A rating greater than 60 percent for history of rheumatic fever 
with myocarditis prior to June 12, 2008, is denied.  

An initial rating greater than 50 percent for major depressive 
disorder is denied.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing is denied.  

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant is denied.  


REMAND

The Veteran has claimed service connection for a left lung 
disorder.  

The record shows that a lung disorder was first diagnosed in May 
2005, when a chest x-ray revealed a mass in the left mid-lung.  
The Veteran subsequently underwent a wedge resection of the left 
upper lobe.  Pathologically, the specimen revealed a granuloma 
which contained vancomycin-resistant enterococci.  

As discussed above, the Veteran has a significant heart 
disability for which service connection has been established.  A 
private physician wrote in April 2006 that, "The causes of [the 
Veteran's] shortness of breath are multifactorial and include 
heart failure, systemic and pulmonary hypertension, and lung 
disease.  In my professional medical opinion, [the Veteran's] 
current disability relates to the combination of his lung disease 
and underlying heart failure.  There is at least a 51% chance 
that these conditions began while in military service."  The 
opinion, however, does not indicate that the examiner reviewed 
the Veteran's service treatment records or other post-service 
treatment records.  Further, the opinion does not specify what 
lung disease the examiner referred to and, moreover, provides no 
rationale for relating the Veteran's heart and lung disorders to 
his military service.  

Therefore, the Veteran should be scheduled for an examination to 
obtain a medical opinion regarding the etiology of his claimed 
lung disorder.  

The Veteran has also claimed service connection for hypertension, 
"possibly secondary to my service connected rheumatic fever with 
myocarditis."  Service connection for hypertension was denied by 
a rating decision in October 2007, on the basis of both direct 
service incurrence and as secondary to the Veteran's history of 
rheumatic fever with myocarditis.  

However, an April 2010 rating decision expanded the service-
connected heart disability to include coronary artery disease, 
status post-coronary artery bypass, status post-AICD 
implantation, with congestive heart failure.  In light of the 
inclusion of the additional cardiac disorders in the service-
connected disability, the Veteran should be afforded an 
examination to obtain a medical opinion regarding the etiology of 
his hypertension.  

The Veteran has also claimed service connection for erectile 
dysfunction.  

A VA compensation examiner in December 2008 noted that the 
Veteran first noted difficulties with erectile dysfunction (ED) 
in approximately the early part of 2005.  The examiner opined 
that the Veteran's erectile dysfunction was less likely as not 
caused by or a result of his service-connected major depressive 
disorder.  However, the examiner also stated that the Veteran 
"had other very significant conditions that are well known to 
cause erectile dysfunction for many years.  These include 
hypertension for approximately 30 years before developing 
erectile dysfunction and diabetes for over 20 years before the 
onset of ED."  

In light of the Board's remand herein of the issue concerning 
service connection for hypertension, appellate consideration of 
the issue relating to service connection for ED must be deferred.  
Moreover, if service connection for hypertension is established, 
the Veteran should be afforded an examination to determine 
whether his ED is due to the hypertension.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for a lung disorder, 
hypertension, or erectile dysfunction since 
his separation from service.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his attorney must then be given an 
opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
etiology of any lung disorder found.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the service 
and post-service medical records, the 
clinical examination, and with 
consideration of the Veteran's statements, 
the examiner must state whether any current 
or previous lung disorder is related to his 
military service or to any incident 
therein.  The examiner must also indicate 
whether any current or previous lung 
disorder was caused by or aggravated by a 
service-connected disability, to include 
the service-connected heart disability.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.  

3.  The Veteran must then also be afforded 
the appropriate VA examination to determine 
the etiology of any hypertension found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the service 
and post-service medical records, the 
clinical examination, and with 
consideration of the Veteran's statements, 
the examiner must state whether any current 
hypertension is related to his military 
service or to any incident therein.  The 
examiner must also indicate whether any 
current hypertension was caused by or 
aggravated by a service-connected 
disability, in particular, whether any 
current hypertension is part and parcel of 
the Veteran's service-connected heart 
disability.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinions 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.  

4.  If, after completion of the above 
development, service connection is 
established for hypertension, the Veteran 
must then also be afforded the appropriate 
VA examination to determine the etiology of 
any erectile dysfunction found.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the service 
and post-service medical records, the 
clinical examination, and with 
consideration of the Veteran's statements, 
the examiner must state whether any current 
erectile dysfunction is related to his 
military service or to any incident 
therein.  The examiner must also indicate 
whether any current erectile dysfunction 
was caused by or aggravated by a service-
connected disability, in particular, 
hypertension.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinions 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.  

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

6.  After the above development has been 
completed, the Veteran's claims for service 
connection for a lung disorder, for 
hypertension, and for erectile dysfunction 
must be readjudicated.  If the claims on 
appeal remain denied, the Veteran and his 
attorney must be provided a supplemental 
statement of the case.  After the Veteran 
and his attorney have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


